Cassoday, J.
I am unable to concur in the reasoning of the chief justice in the opinion filed, as to the scope of the decision in Scanlan v. Childs, 33 Wis. 666, 667. That decision was made before the writer hereof became a member of this court; but he recognizes the imperative duty, generally acted upon, that a court of last resort should adhere to its own decisions until convinced that they are clearly wrong, and then squarely overrule them, to the end that the people may know just what the laws are, so as to shape their conduct accordingly or change the law in the only legitimate way,— bj legislation. In the case at bar neither course is to be pursued, if I correctly understand the significance of the opinion of the court in the case mentioned. It is conceded in the opinion filed herein that the statutes under which that decision was made were substantially the same as the statutes under which this is made. The statutes then, as well as now, after prescribing the conditions upon which licenses might be granted to sell at retail and also at wholesale, provided that “ if any person shall vend, sell, deal, or traffic in, or, for the purpose of evading any law of this state, give away, any spirituous, malt, ardent, or intoxicating liquors or drinks in any quantity whatever, without first having obtained a license or permit therefor as required by this chapter, he shall be guilty of a misde*544meanor,” etc. Sec. 5, cb. 35, E. S. 1858; sec. 5, oh. 179, Laws of 1874; sec. 1550, E. S.; sec. 4, ch. 296, Laws of 1885. In the case cited it was conceded that the manufacturer of the beer and ale had no such license. Yet the court in that case said, per DixoN, O. J., that “ the manufacture of ale or beer,'or of any spirituous or intoxicating liquor, has never been prohibited by legislative enactment, nor has a license for such manufacture been required or any duty or impost laid thereon by statute. The statutes of the state are silent upon the subject, so that the manufacture cannot but be a lawful pursuit or business; and, that being so, it seems to follow that the sale in packages or casks, according to custom among the makers of such articles, is also lawful, unless such sale is regulated or restricted by some express statutory provision. The authority to mahe 'implies the authority to sell in the accustomed way, except so far as'the legislature has imposed some positive restriction or expressly enacted to the contrary. . . . The question presented, therefore,'is whether this implied right has been abridged or taken away by the provisions of the excise law above cited; and it seems clear to our minds it has not. . . . The statute may contain words, it is true, which by latitude of construction might include such sales by manufacturers; but those are restrained, and such construction forbidden, by the context. The practical construction, that which has been so long given to the statute by the executive and administrative officers, is, in our judgment, the correct one; and it must accordingly be held that the sales in question by the manufacturer were lawful, notwithstanding he had obtained no license to make them. And this conclusion is confirmed by the consideration, also alluded to by counsel, that no adequate or suitable provision is made by statute for the licensing of such sales by manufacturers,— a.circumstance which tends very strongly to show' that the obtaining of a license was not intended.”
*545The logic of this decision is very plain. It is, in effect, that the statutes mentioned did not include such manufacturers; that they were at liberty to so manufacture without obtaining any such license; that, having acquired such product by their own manufacture, they had the implied right to sell the same without such license. I am not now arguing whether that decision is sound or unsound, but simply that the case at bar comes within it. If that decision is right, then it seems to me this is necessarily wrong; and, if this decision is right, then that should be squarely overruled. True, in that case the sale of the beer and ale was in the city where it was manufactured; but the statute made no such exception. On the contrary, the same statutes which punish sales without a license here, were then in force there. True, in that case the sale was to a dealer, but there was nothing in the statute then, and there is nothing in the statute now, which makes the right to sell depend upon the business or occupation of the purchaser. It was the selling without such license that the law punished, and not merely because the sale was to Á. instead of B. The statute no more make the punishment dependent upon the business of the purchaser than it does upon his nationality or complexion. I am not aware of any rule of construction which should make the operation of a statute dependent upon any such extrinsic circumstances. I repeat, the doctrine asserted in Scanlan v. Childs should either be applied in its integrity to cases as they arise, or be squarely overruled.
OetoN, J. I concur in the above opinion.